DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 13-15, 18, 20,  22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/JP2014/076012 (hereafter—PCT’012--), in view of Edler et al. US 2006/0216121 (hereafter--Edler--) and in further view of JP 2009-66746 (hereafter--JP’746--).
It has been noted that Kobayashi US 2016/0228952 which is the US PGPub equivalent to PCT’012 document will be used hereafter as the English translation to PCT’012. 
In regards to claim 1, a turning insert (1) comprising a top surface (2); an opposite bottom surface (3); side surfaces (4) connecting the top surface (2) and the bottom surface (3); a reference plane (e.g. taking Figure 2B as reference, refer to an imaginary reference plane taken at a center of the side surfaces 4, the plane being perpendicular to the axis of the insert) located parallel to and between the top surface (2) and the bottom surface (3); an area of a triangular insert shape, therefore, there are three nose portions located at corner portions 5a) formed symmetrically around the center axis, each nose portion (5a) including a first cutting edge (6) a second cutting edge (6) and a convex nose cutting edge (joining cutting edges 6) connecting the first (6) and second (6) cutting edges, wherein in a top view (Figure 2A) the first (6) and second (6) cutting edges on a same nose portion (5a) form a nose angle relative to each other, wherein the first and second cutting edges are linear or straight in a top view (see at least Figure 2A), and wherein a distance from the first cutting edge (6) to the reference plane decreases as a distance from the nose cutting edge (5A) increases (e.g. refer to sloping cutting edge 6 as in Figure 2B), the turning insert being single-sided such that the first and second cutting edges (6) are formed only at a border of the top surface (2); and a bisector (B) extending from the center axis to each of the convex nose cutting edges of the nose portions and equidistantly between each of the first and second cutting edges (again, note that since as per paragraph [0039] of the English translation, PCT’012 discloses a triangular insert shape, therefore, there are three bisectors extending from the center axis to each of the three convex nose cutting edges of the nose portions located at each of the three corner portions 5a), the top surface including a protrusion (9) having an extension along the bisector (B), and the protrusion having a first chip breaker wall (9f) facing the first cutting edge (6) and a second chip breaker wall (9f) facing the second cutting edge (6).
However, PCT’012 fails to explicitly disclose that the bottom surface has rotation prevention means to at least reduce movement of the insert; the rotation prevention means 
Nevertheless, Edler teaches on Figure 5 that it is well known in the art of turning inserts, to have a turning insert (2) having a top surface (11) and a bottom surface (12).  The turning insert (2) has convex nose cutting edges (15).   Note on Figure 5, that the bottom surface (12) of insert (2) has rotation prevention means 19 that have a main extension, extending completely along a bisector.  The Examiner notes that Edler’s rotation prevention means 19, extend completely along the bisector to the respective nose cutting edge and also extend towards at least one side surface (13) (of the insert 2), in the same way as Applicant’s rotation means extend completely along the bisector to the respective nose cutting edge as shown in Figures 18a-18b, of the Drawings as filed.  Edler teaches that by having rotation prevention means 19 on the bottom surface, better fixation/stability of the cutting insert in the insert holder and play prevention is obtained (see paragraphs [0008-0010]).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify PCT’012’s bottom surface to include rotation prevention means extending mainly along a bisector to respective nose cutting edges, as taught by Edler, for better fixation/stability of the cutting insert in the insert holder.
PCT’012 as modified fails to disclose that the nose angle is of 25-50°.
Nevertheless, JP’746 further teaches a cutting insert (1) is being disposed on a tool body (10), the tool body (10) having a front end and an opposite rear end, an insert seat (15) formed in the front end in which the turning insert (1) is mountable.  JP’746 also teaches that it is well known in the art of turning inserts (1) to have a nose angle α between two cutting edges of the cutting insert (1) to be less than 60° such as of 15°≤α≤ 35°, more so 25°, due to their operational requirements (e.g. type of material being machined; prevent interference of material to be cut; etc.).  

In regards to claim 4, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also disclose indentations (e.g. refer to the indentations 4B generated between each pair of nose cutting edges of JP’746) are formed in each side surface (4 of PCT’012 as modified) between each pair of nose cutting edges (5a of PCT’012).
In regards to claim 6, PCT’012 as modified discloses the turning insert according to claim 5, PCT’012as modified also disclose a distance, measured in a plane perpendicular to the reference plane, between the top surface of the protrusion (9 of PCT’012) and the lowest point of the first cutting edge (6 of PCT’012) (Figure 4 of PCT’012) is of a value.
However, PCT’012 as modified fails to explicitly discuss that the distance is 0.28-0.35 mm.
However, since PCT’012 discloses that there is a distance between the top surface of the protrusion and the lowest point of the cutting edge, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to try having the value of the distance be 0.28-0.35 mm based on the teachings of PCT’012 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art, depending on the type of material of the workpiece being machined and desired chip breaking and chip flow.  In re Aller, 105 USPQ 233.
claim 7, PCT’012 as modified discloses the turning insert according to claim 5, PCT’012 as modified also disclose that in a top view (Figure 2A of PCT’012), a distance from the first cutting edge (6 of PCT’012) to the first chip breaker wall (9f of PCT’012) is increasing away from the nose cutting edge (5a of PCT’012).
In regards to claim 10, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that the rotation prevention means are grooves (19 of Edler), each groove (19 of Edler) having a main extension along a respective bisector intersecting the center axis between adjacent first and second cutting edges (see Figure 5 of Edler).
In regards to claim 13, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also disclose the nose angle (as modified by JP’746) is less than 35° (on page 12 of the JP’746’s Machine Translation, it discloses that the angle is of 15°≤α≤ 35°, more so 25°).
In regards to claim 14, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that in a side view (Figure 2B of PCT’012) the first cutting edge (6 of PCT’012) forms an angle relative to the reference plane such that a distance from the first cutting edge (6 of PCT’012) to the reference plane is continuously decreasing away from the nose cutting edge (5a of PCT’012).
However, PCT’012 as modified fails to explicitly disclose that the angle relative to the reference plane is of 1-4°.
However, since PCT’012 discloses that there is an angle between the first cutting edge and the reference plane as in Figure 2B of PCT’012, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to try having the value of the angle be 1-4° based on the teachings of PCT’012 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
In regards to claim 15, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also disclose that the first cutting edge (6 of PCT’012) is linear or straight in a top view (e.g. as in Figure 2A of PCT’012), from a first end point, where the first cutting edge (6 of PCT’012) is connected to the nose cutting edge (on 5a of PCT’012), up to a second end point, where the first cutting edge (6 of PCT’012) intersects an indentation (e.g. refer to the indentations 4B generated between each pair of nose cutting edges of JP’746) formed in a side surface (4 of PCT’012 as modified) between a pair of nose cutting edges (on 5a of PCT’012), wherein a distance from the first cutting edge (6 of PCT’012) to the reference plane is continuously decreasing from said first end point to said second end point (Figure 2B of PCT’012).
In regards to claim 18, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified discloses machining a metal work piece (50 of PCT’012) with the turning insert (10 of PCT’012 as modified by Edler and JP’746) comprising the steps of: clamping the metal work piece (50 of PCT’012) at a first end; rotating the metal work piece (as in Figures 7A-7C of PCT’012) around a rotational axis (O of PCT’012); positioning the first cutting edge of an active nose portion (as in Figure 7A of PCT’012) such that the first cutting edge (6 of PCT’012) forms a smaller angle relative to the rotational axis of the metal work piece (50 of PCT’012) than the angle formed by the second cutting edge relative to the rotational axis of the metal work piece (50 of PCT’012); moving the turning insert (1 of PCT’012 as modified by Edler and JP’746) in a direction perpendicular to and away from the rotational axis such that the second cutting edge (Figure 7B of PCT’012) is active.
In regards to claim 20, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that the rotation prevention means are grooves or cavities (19 of Edler).
claim 22, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that the rotation prevention means are grooves or cavities (19 of Edler).
In regards to claim 24, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that the rotation prevention means (19 of Edler) extends to at least one of the side surfaces (as explained above, as in Figure 5 of Edler, the rotation prevention means 19 extend towards at least one side surface (13) (of the insert 2), in the same way as Applicant’s rotation means extend completely along the bisector to the respective nose cutting edge as shown in Figures 18a-18b, of the Drawings as filed).
In regards to claim 25, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also discloses that the turning insert is single sided (of PCT’012).
Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/JP2014/076012 (hereafter--PCT’012--) in view of Edler et al. US 2006/0216121 (hereafter--Edler--) and in view of JP 2009-66746 (hereafter--JP’746--) as applied to claim 1 and in further view of JP 2007-75932 (hereafter--JP’932--).
In regards to claim 16, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified also disclose the cutting insert (1 of PCT’012 as modified by JP’746) is being disposed on a tool body (44 of PCT’012), the tool body (44 of PCT’012) having a front end and an opposite rear end, a main extension along a longitudinal axis extending from the front end to the rear end, an insert seat (43 of PCT’012) formed in the front end in which the turning insert (1 of PCT’012 as modified by Edler and JP’746) is mountable such that a bisector of an active nose portion (of insert 1 of PCT’012 as modified by Edler and JP’746) forms an angle in relation to the longitudinal axis of the tool body (44 of PCT’012).
However, PCT’012 fails to explicitly disclose that the value of the angle of 35-55°.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to have the values of the angle be of 35-55° based on the teachings of JP'932 in order to prevent interference of the material to be cut and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 17, PCT’012 as modified discloses the turning insert according to claim 16, PCT’012 as modified also disclose that the sum nose angle (ε r2 of JP’932 which is less than 35°) and half the angle (α of JP’932 which is 45°) is greater than 50°, and smaller than 70°.  (e.g. (45°+ (34°/2)) = 62°).
In regards to claim 19, PCT’012 as modified discloses the turning insert according to claim 1, PCT’012 as modified discloses machining a metal work piece (50 of PCT’012) with the turning insert (1 of PCT’012 as modified by Edler and JP’746) comprising the steps of: clamping the metal work piece (50 of PCT’012) at a first end; rotating the metal work piece (as in Figure 7A-7C of PCT’012) around a rotational axis; positioning the first cutting edge of an active nose portion (as in Figure 7A of PCT’012) such that the first cutting edge forms a smaller angle relative to the rotational axis of the metal work piece (50 of PCT’012) than the angle formed by the second cutting edge relative to the rotational axis of the metal work piece (50 of PCT’012); moving the turning insert (1 of PCT’012 as modified by Edler and JP’746) in a direction to the rotational axis and away from the first end.

Nevertheless, JP’932 further teaches a method of machining a metal workpiece with a turning insert on which the turning insert is being moved in a direction parallel to the rotational axis and away from a first end such that a first cutting edge is active (see Figure 4 of JP’932).
A person having ordinary skill in the art would recognize that the direction movements of the turning inserts when machining will depend on the desired type of cut and final shape of the workpiece being machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to modify PCT’012 such that the turning insert is moved in a direction parallel to the rotational axis based on the teachings of JP’932, depending on the type of cut and final shape of the workpiece being machined.
Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/JP2014/076012 (hereafter—PCT’012--), in view of Hecht US 9,120,156 and in further view of JP 2009-66746 (hereafter--JP’746--).
It has been noted that Kobayashi US 2016/0228952 which is the US PGPub equivalent to PCT’012 document will be used hereafter as the English translation to PCT’012. 
In regards to claim 1, a turning insert (1) comprising a top surface (2); an opposite bottom surface (3); side surfaces (4) connecting the top surface (2) and the bottom surface (3); a reference plane (e.g. taking Figure 2B as reference, refer to an imaginary reference plane taken at a center of the side surfaces 4, the plane being perpendicular to the axis of the insert) located parallel to and between the top surface (2) and the bottom surface (3); an area of the top surface (2) being greater than an area of the bottom surface (3) (see Figure 2B, due to the inclined sloping of the side surface 4, an area of the bottom surface is less than an area of the top surface), wherein both the top (2) and bottom areas are axially projected (e.g. axially a triangular insert shape, therefore, there are three nose portions located at corner portions 5a) formed symmetrically around the center axis, each nose portion (5a) including a first cutting edge (6) a second cutting edge (6) and a convex nose cutting edge (joining cutting edges 6) connecting the first (6) and second (6) cutting edges, wherein in a top view (Figure 2A) the first (6) and second (6) cutting edges on a same nose portion (5a) form a nose angle relative to each other, wherein the first and second cutting edges are linear or straight in a top view (see at least Figure 2A), and wherein a distance from the first cutting edge (6) to the reference plane decreases as a distance from the nose cutting edge (5A) increases (e.g. refer to sloping cutting edge 6 as in Figure 2B), the turning insert being single-sided such that the first and second cutting edges (6) are formed only at a border of the top surface (2); and a bisector (B) extending from the center axis to each of the convex nose cutting edges of the nose portions and equidistantly between each of the first and second cutting edges (again, note that since as per paragraph [0039] of the English translation, PCT’012 discloses a triangular insert shape, therefore, there are three bisectors extending from the center axis to each of the three convex nose cutting edges of the nose portions located at each of the three corner portions 5a), the top surface including a protrusion (9) having an extension along the bisector (B), and the protrusion having a first chip breaker wall (9f) facing the first cutting edge (6) and a second chip breaker wall (9f) facing the second cutting edge (6).
However, PCT’012 fails to explicitly disclose that the bottom surface has rotation prevention means to at least reduce movement of the insert; the rotation prevention means having a main extension extending completely along the bisector to the respective nose cutting edge.  
in the same way as Applicant’s rotation means extend completely along the bisector to the respective nose cutting edge as shown in Figures 18a-18b, of the Drawings as filed.  A person having ordinary skill in the art would have recognized that by providing rotation prevention means on a bottom surface of the insert, better fixation/stability of the cutting insert in the insert holder is obtained.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify PCT’012’s bottom surface to include rotation prevention means extending mainly along a bisector to respective nose cutting edges, as taught by Hecht, for better fixation/stability of the cutting insert in the insert holder.
PCT’012 as modified fails to disclose that the nose angle is of 25-50°.
Nevertheless, JP’746 further teaches a cutting insert (1) is being disposed on a tool body (10), the tool body (10) having a front end and an opposite rear end, an insert seat (15) formed in the front end in which the turning insert (1) is mountable.  JP’746 also teaches that it is well known in the art of turning inserts (1) to have a nose angle α between two cutting edges of the cutting insert (1) to be less than 60° such as of 15°≤α≤ 35°, more so 25°, due to their operational requirements (e.g. type of material being machined; prevent interference of material to be cut; etc.).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the applicant’s invention was filed to modify PCT’012’s nose angle based on the teachings 
In regards to claim 23, PCT’012 as modified discloses the turning insert according to claim 3, PCT’012 as modified also discloses that the rotation prevention means are one or more ridges (56 of Hecht) each having a main extension extending towards the center axis (see Figure 4 of Hecht).
Allowable Subject Matter
Claim 8 is allowed.
Response to Arguments
Applicant’s arguments filed on 03/10/2021 with respect to claims 1, 4, 6-8, 10, 12-20-23 and new claims 24-25 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over PCT/JP2014/076012 (hereafter—PCT’012--), in view of Edler et al. US 2006/0216121 (hereafter--Edler--) and in further view of JP 2009-66746 (hereafter--JP’746--) and also over PCT/JP2014/076012 (hereafter—PCT’012--), in view of Hecht US 9,120,156 and in further view of JP 2009-66746 (hereafter--JP’746--) have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.